 SYSTEM ANALYZER CORP.System Analyzer Corp.andBetty Smalley and EarlJuniorStolte.Cases14-CA-4349-1and14-CA-4349-2April 26, 196845Stolte had not received the raise, there is ample evidence that he sym-pathized with Smalley and openly expressed dissatisfaction with her exclu-sion from participation in the increasesIn the absence of exceptions thereto, we adopt,pro forma,the Trial Ex-aminer's finding that Respondent President L B Ronk did not makestatements which created the impression that Respondent was engaging insurveillance of its employees' union and concerted activities, in violation ofSection 8(a)( I )DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn January 29, 1968, Trial Examiner Louis Lib-bin issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. He further found that Responenthad not engaged in certain other unfair labor prac-tices alleged in the complaint and recommendedthat such allegations be dismissed. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, System Analyzer Corp.,Nokomis, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.'The Respondent excepted to many of the credibility findings made bythe Trial Examiner It is the Board's established policy, however, not tooverrule a Trial Examiner's resolutions with respect to credibility unless, asis not the case here,a clear preponderence of all the relevant evidence con-vinces us that the resolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F 2d362 (C A 3)Respondent excepted to the Trial Examiner's finding that"Stolte, whoalso had not received this increase and was similarly dissatisfied, waspresent in this group"Although there is no evidence in the record thatLouis LIBBIN, Trial Examiner: Upon charges filedby individual employees on June 8 and 14, 1967,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region14 (St. Louis, Missouri), issued a complaint, datedJuly 14, 1967, against System Analyzer Corp.,herein called the RespondentWith respect to theunfair labor practices, the complaint alleges that(1) Respondent discharged four named employeeson May 15, 1967, and thereafter refused to rein-state them in order "to discourage its employeesfrom engaging in union or concerted activities forthe purpose of collective bargaining or mutual aidor protection"; (2) Respondent's president engagedin specified acts of interference, restraint, and coer-cion; and (3) by the above conduct Respondentviolated Section 8(a)(1) and (3) of the Act. In itsduly filed answer, Respondent admits the dis-charges and refusal to reinstate but denies all un-fair labor practice allegations.Pursuant to due notice, a hearing was held beforeTrial Examiner Louis Libbin at St. Louis, Missouri,on September 11, 1967. The General Counsel andRespondent were represented at the hearing andwere given full opportunity to participate in thehearing, to introduce relevant evidence, to examineand cross-examine witnesses, to argue orally on therecord, and to file briefs. Thereafter, the GeneralCounsel and the Respondent filed briefs, which Ihave fully considered.For the reasons hereinafter stated, I find thatRespondent violated Section 8(a)(1) and (3) of theAct in certain respects.Upon the entire record in the case,' and from myobservation of the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent System Analyzer Corp., a Wisconsincorporation,maintains a place of business inNokomis, Illinois, where it is engaged in the manu-I I hereby note and correct the following inadvertent errors in thetypewritten transcript of the testimony On p 47,1 3, the word "money" iscorrected to read "Monday", on p 70,1 17, the word "him" is correctedto read "home", and on p 164,1 22, the word "tows" is corrected to read"toast "171 NLRB No. 11 46DECISIONSOF NATIONALLABOR RELATIONS BOARDfacture, sale, and distribution of electrical products.During the year ending June 1, 1967, a representa-tiveperiod,Respondentpurchasedand haddelivered to its Illinois plant goods and materials,valued in excess of $50,000, from points locatedoutside the State of Illinois; during the same period,Respondent sold and shipped products, valued inexcess of $50,000, from Its Illinois plant to pointslocated outside the State of Illinois.Upon the above-admitted facts, I find thatRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE UNFAIR LABOR PRACTICESEmployees Betty Smalley, Earl Stolte, John Pat-kus, and Lester Oltmanns were summarily dis-charged on Monday afternoon, May 15, 1967,without any prior warning or notice, for the statedreason of "disloyalty to the Company." They hadbeen employed at Respondent's Nokomis, Illinois,plant for periods ranging from about 1 to I 1 years.The principal issues litigated in this proceedingare whether: (1) the conduct for which they weredischarged constituted protected concerted activi-ty, (2) antiunion considerations were also motivat-ing factors in their discharge, and (3) in a post-discharge conference with the dischargees, Respon-dent President Ronk made statements which wereviolative of Section 8(a)(1) of the Act.A. BackgroundRespondent manufactures electrical products atitsplant in Nokomis, Illinois, where it employedabout 35 employees since May 15, 1967. Dan Kingis the production superintendent. Other key person-nel of Respondent are Jack Hall, vice president incharge of procurement, Joe Havron, vice presidentin charge of production, Larry Cearlock, treasurer,LincolnCharm, chief engineer in charge ofresearch, Josephine "Sandy ' Pasdeck, supervisor,and Mrs. Ronk, corporate secretary.The Nokomis metal fabrication department hadbeen operated at Coffeen, Illinois, about 18 milesfrom Nokomis, until April 1967, when Respondentbegan moving that department to the Nokomisplant. This transition took several weeks and wasalmost completed by May 15, 1967, by which timeall 12 of the Coffeen employees had been r_: ved toNokomis. Joe Havron formerly ran the metal fabri-cation department at Coffeen, supervised the movefrom Coffeen to Nokomis, and started performinghis duties at Nokomis about May 1, 1967.Respondent'sofficialsand supervisorswereaware that each of the four dischargees had in-dividuallyon occasion expressed dissatisfactionwith and had complained to them and to other em-ployees about their wages and working conditions;these complaints and "gripes" had been reported toPresident Ronk. They were regarded as chronic"gripers" in these respects. The Nokomis employ-ees were known to have speculated concerning theconsolidationof the Coffeen operation withNokomis, on what it would be like after the con-solidation, on whether Nokomis employees wouldget along with Coffeen employees, and as to whateffect Havron's coming to Nokomis would have onDan King's position.On October 1, 1965, Respondent had purchaseda majority of the outstanding stock of Valley Elec-tricCompany of St. Louis, Missouri. At that time,President Ronk informed Respondent's Nokomisemployees of this purchase and of its intention tomove the new company to Nokomis "as soon asfeasible." InMay 1967, plans were under way tomove the St. Louis plant to Nokomis.B.The Facts21.Events immediately preceding the dischargesOn Friday,May 12, which was the regularpayday, some of Respondent's employees receiveda wage increase of 5 cents per hour. Smalley didnot receive this wage increase and, in the presenceof other employees, angrily voiced her dissatisfac-tion and complained to "Sandy" Pasdeck, an ad-mitted statutory supervisor. During the course ofher complaint, Smalley stated that "if there was aunion around here, we would all get the sameamount of pay." Stolte, who also had not receivedthis increase and was similarly dissatisfied, waspresent in this group. He agreed with Smalley andstated that everyone should get the same pay. Thatday, Smalley also complained to SuperintendentKing about not having received this wage increase.On Saturday afternoon, May 13, President Ronkreceived at his home the following unsigned, type-written letter:Mr. RonkIhave worked for you for quite a while and Iwould like to talk to you and tell you this toyour face but I know what would happen, so Iam going to get someone to type this for me soyou won't know my writing. I don't think youwould but am not going to take the chance.Iam not writing just about my own feelingsbut the feelings of the biggest part of the peo-ple here.Idon't get in on the talk here but I listengood.Not many bad things are said about you Mr.Ronk but it is the people you have around youand we know you listen to them. Did you knowthat the most hated people in the office areJack and Larry. We know that they run to youzUnless otherwise indicated, the findings in this section are based oncredited testimony and exhibits which are either admitted or undemed SYSTEM ANALYZER CORP.47withstoriesandwe know that they aretwofacedespeciallyJack.He would doanything to help himself no matter what it didto anyone else. Larryisnotsmart enough tokeep his mouth shut. Anyone can figure himout. There is a name for people like these Mr.Ronk.Dan is another one we don't trust.We knowthat he carriesstories.We wouldn't mind if weknew that he toldit straight.Mr. Ronk thereisno onein this companythat we can talk to withoutbeingafraid of los-ing our job and it shouldn't be like this. I guessJoe is comingup here from Coffeen and theysay that hegets along goodwith his people, butwe don't know much about him and he andDan won'tgetalong anyway. There is one per-son here that knows Joe real well and they saidthat Dan will probably wind up with some ofhis teeth knocked out.They say the boys from Coffeen work hard[sic]we don't and I bet these guys will getsmart pretty quick after they are up here for alittlewhile.You get just what you pay for and that is justwhat we are giving you.We wouldn't mind doing a little more to payfor that fancy office if we got a little more payand credit. It don'tmake sensefor you to tellus that the company can't affordus a raise andyou spend thousands of dollars to sit with youryesmenin that fancy place.We like nicethings to [sic] Mr. Ronk.Ihave heardseveralof them say that thisplace will notbe running2 or 3 years fromnow the wayit is goingand I agree with them.We are getting tired of being on the short end.A friend of mine overheard Jack and Larrytalkingin a tavernand we know what is goingon and believe me we don't like it.Icould go on like this for a long time but IguessIhave said about enough. Do you knowwhat they call your new office. They call it theKing and Queen and their court.Iam sorry Mr. Ronk, I believe you would beall right if you didn't listen to people who onlyhave their own selves in mind and don't carewho they hurt. I hear that if something happensto you Jack will run the place. If he does thatwill be my last day here and I am not alone.one of your employeesAfter he and Mrs. Ronk read the letter, Ronkhad Superintendent King and Jack Hall, Respon-dent's vice president in charge of procurement,come to his home that afternoon for a conference.All four discussed the contents of the letter andspeculated on who wrote it. They felt that the twoparagraphs in the middle of the letter indicated thata slowdown was in operation or was threatenedwhen the Coffeen move was completed. Because ofcertain statements in the letter and because of theirpast dissatisfactions and complaints about Respon-dent's wages and working conditions, Patkus, Smal-ley, Stolte, and Oltmanns were each suspected asthe possible writer of the letter. The group felt thatemployees who were so unhappy should not beworking there. No course of action was decided onthat day.The next day, Sunday, May 14, Mr. and Mrs.Ronk had a similar discussion about the letter withVice President Havron and Chief Engineer Chann.The same four employees were again mentioned assuspects for the same reasons previously stated. Itwas decided to have all employees observed the fol-lowing Monday in an effort to establish who was in-volved in the letter and was unhappy with the Com-pany and to dismiss them.On Monday morning, May 15, further discussionsabout the letter were held at the plant office by Mr.andMrs. Ronk with Treasurer Larry Cearlock,Havron, and King. Comparing the letter with a billreceived from a local doctor for whom Mrs. Patkusworked, the group believed that the letter couldhave been typed on the same machine. Mr. Ronktold the group to observe all employees foranything unusual that might connect the letter tosomeone, and instructed King particularly to ob-serve the activities of Smalley and Patkus.About 9 a.m. that same Monday, May 15, Mrs.Ronk telephoned "Sandy" Pasdeck, Respondent'sadmitted supervisor on the second floor, and toldher to report back if she observed anything "theleastbit unusual" on her floor. Because she thoughtitwas "important" and that Mrs. Ronk "shouldknow that," Pasdeck at that time told Mrs. Ronkabout Smalley's complaints about not havingreceived the Friday wage increase and that "if therewas a union around here, we would all get thesame amountof pay."3During break period that morning, Oltmanns,who worked on the first floor, went up to thesecond floor to eat his toast, a practice in which theemployees customarily engaged during their breakperiod. He got his toast and went over to eat withSmalley who worked on that floor. While they wereeating toast,Oltmanns told Smalley that he had liedto her the preceding Friday when he had told her,in response to her query, that he had not received araisethat Friday.When the bell rang, Oltmannsreturned to his work downstairs.Smalley worked near Stolte and they whisperedto each other that morning during working hours.Pasdeck thought nothing of this because Smalleyand Stolte had frequently whispered to each otherduring working hours. However, she regarded it asunusualthatOltmanns and Smalley should haveJ This finding is based on the credited testimony of Supervisor Pasdeck,who testified on behalf of Respondent and impressed me as a credible wit-ness 48DECISIONSOF NATIONALLABOR RELATIONS BOARDeaten their toast by themselves during that morningbreak period and that they had whispered to eachotherwhileeating their toast without lettingPasdeck know what they were saying. Whisperingduring breaktime had never happened before. Shetherefore telephoned Mrs. Ronk around noon andreported that the only thing she observed that wasunusual wasOltmanns and Smalley whispering toeach other during the break period and that she didnot know what they were whispering about. She didnot tell her about Smalley and Stolte engaging in awhispering campaign that morning.'Mrs. Ronk testified that a few minutes beforelunchtime, she told Mr. Ronk that Pasdeck had re-ported that Stolte, Oltmanns, and Smalley were en-gaging in a whispering campaign.Mr.Ronktestified that his wife's report also included Patkusin the whispering campaign. I find that Mrs. Ronkalso told Mr. Ronk at this time or earlier that morn-ing about Pasdeck's report regarding Smalley'scomplaints about not have received the Fridaywage increase and that they would all get the samepay if they had a union there.'About 1 o'clock that afternoon, Ronk calledKing and Havron to his office. Mrs. Ronk was alsopresent. The group believed that Smalley, Stolte,Oltmanns, and Patkus were behind the sending ofthe letter. Ronk told King to discharge the four em-ployees for "disloyalty" to the Company. Mr. Ronkstated that it was possible they could be mistakenabout the typewriter but he did not think they weremaking a mistake in discharging these four em-ployees because they were always "disgruntled"and seemed "unhappy" about their wages andworking conditions.2.The dischargesAbout 1:30 or 2 p.m., King summoned Oltmannsand Patkus to his office, gave them their checks,and told them they wereno longer needed andcould leave then or at 5 p.m. Patkus asked whatwas the matter and if their work was satisfactory.King replied that it was not their work. Patkus thenasked what it was for if it was not their work. Kingtold them it was for "disloyalty" to the Companyand that that was about as near as he could explainit.At that time Patkus had been working forRespondent about 7 years, and Oltmanns had beenemployed about 1 year and 4 months.'This finding is based upon the credited testimony of Respondent's ownwitness, Supervisor Pasdeck, who testified in the presence of Mr. and Mrs.Ronk. I do not credit Mrs. Ronk's testimony that Pasdeck also told her thatStolte was also involved in the whispering campaign,that Smalley andStolte whispered at one time, and that at another time Smalley and Olt-manns whispered. Further corroborating Pasdeck's testimony in this regardisher undisputed testimony that it was not unusual for Smalley and Stolteto whisper during working hours, as they had frequently done so, and thetestimony of Mrs. Ronk that she had instructed Pasdeck to report onlywhat was the "least bit unusual." Furthermore, Lela Schwartzle, anotherwitness for Respondent who also worked on the second floor,testified thatthe only thing unusual which she observed that morning was Oltmanns andSmalley whispering together while eating their toast during the breakperiod and that she mentioned that to Pasdeck. Moreover, Mrs. RonkImmediately thereafter, Smalley and Stolte weresummoned to Havron's office upstairs. There, Kingfollowed the same procedure, gave them theirchecks and told them the Companyno longerneeded them. When they asked what he meant bythat statement, King replied that they have been"disloyal" to the Company. They then asked inwhat way they had been disloyal. King replied thathe could not give any further explanations and sug-gested that they talk to Mr. Ronk in the main of-fice.At that time Stolte had been working forRespondent for over 11 years, and Smalley hadbeen employed for about 1 year.3.Conference with Mr. RonkShortly after their discharge, Smalley and Stoltefollowed King's suggestion and later that afternoonwent to see Mr. Ronk in his office, located aboutsix streets away. No one else was present in Ronk'soffice. The ensuing conversation between them andRonk lasted about 15 minutes.The employees asked why they had been fired.Ronk replied it was because they had been "dis-loyal."Despite their efforts to ascertain in whatrespect they had been disloyal, Ronk at first per-sisted only in stating they had been "disloyal." Hefinally stated that he had been told they were mak-ing statements against the Company, such as thatthe Company was unfair to its employees and that itwould be a better place to work if they had a unionthere. Ronk also stated that he had people from allover town reporting to him what they had heard hisemployees say against the Company. He furtherstated that the Company could not afford a unionand that was why he was moving the St. Louisplant,which was unionized, to Nokomis-to getaway from these unions. He accused Smalley ofhaving complained about not getting the last raise,and stated that she l,ad no right to complain. Hethen took out a piece of paper and explained to herwhich employees got a raise and which ones didnot. He accused Stolte of being responsible for ex-cessive turnover in his department because Stoltehad complained to these employees about Respon-dent's wages and working conditions. Stolte deniedbeing responsible for the turnover.'At the conclusion of the conference, Smalley andOltmanns asked for their jobs back. Ronk statedthat he was going to have an ulcer operation thattestified that Pasdeck reported that the whispering happened at several in-tervals that morning, which is also contrary to the testimony of Pasdeckand Schwartzleas towhat occurred.1base this finding on the fact that everyone had been instructed by Mr.Ronk to observe and report anything "unusual," that Pasdeck had reportedthis to Mrs. Ronk because she admittedly regarded it as "important" andthought Mrs.Ronk "should know that,"and Mr.Ronk's accusations in hispostdischarge conference with Smalley and Stolte that he had been toldthey had stated it would be a better place to work if they had a union thereand that Smalley had complained about not getting the last pay raise, ashereinafter found.s Stolte admitted at the instant hearing that he had"griped" to em-ployees in his department and to King about the inadequate and improperworking conditions. SYSTEM ANALYZER CORP.49weekand would think it over. He told them tocome back the following Monday for his decision.Neither employee contacted Mr. Ronk again.The findings in the preceding paragraphs arebased on the credited testimony of Smalley andStolte whose demeanor while testifying under oathimpressedme aswarranting that full credence beaccorded to their testimony. Ronk contradictedtheir testimonyin certainsignificant respects, andwas corroborated by Mrs. Ronk who at the time oc-cupied an adjoining office with the door open. Ihave already previously discreditedMrs.Ronkwhere her testimony was contradicted by Super-visor Pasdeck, Respondent's own witness. I havealso previously noted the contradictory testimonyof Mr. and Mrs. Ronk concerning the individualsinvolved in the whispering campaign reported byMrs. Ronk.Ronk denied accusing them of having madestatementsto the effect that it would be a betterplace to work if they had a union. He admitted hav-ing received anonymous telephone calls informinghim that Stolte had been "knocking the company,"and that he had told Stolte and Smalley that he hadheard on three separate occasions that Stolte hadsaid the Company was a "lousy place to work," add-ing- thatwhatever the employees say about theCompany sooner or later comes back to him. Hetestified that after explaining to Smalley why shedid not get the last pay increase, Smalley remarkedthat if therewas a unioneveryone would get thesame as "Sandy" Pasdeck, and that this was thefirstreference to unions during the conference.Smalley and Stolte denied this testimony. Ronk ad-mitted that he told them that Respondent Companypaid a higher wage scale than the unionized com-pany across the tracks. He testified that he alsostated that the employees could have a union iftheywanted one, which testimony was denied.Ronk denied that the St. Louis plant was mentionedin any way. He did admit that he was president ofthe St. Louis plant, Valley Electric Company, andthat in May 1967 plans were under way for themovement of the plant to Nokomis. He further ad-mitted that although a union had been certified torepresent the employees in the St. Louis plantabout May 1966, no agreement was ever reachedconcerningwages, hours, and conditions of employ-ment; instead, he testified that some agreement wasmade with theunionconcerning the Respondentgoing out of business in St. Louis. Although at thetimewhen the St. Louis plant was acquired in Oc-tober 1965 Ronk had informed the Nokomis em-ployees that Respondent intended to move the newcompany to Nokomis "as soon as feasible," ithardly seems likely that Smalley and Stolte wouldhave known that May 1967 was the time when itwas "feasible" to move the St Louis plant toNokomis unless they had heard it from PresidentRonk, one of the few people in a position to knowsuch facts.Upon consideration of all the foregoing, I creditthe denials of Smalley and Stolte and do not creditthe testimony of Mr. and Mrs. Ronk to the extentthat it may conflict with that of Smalley and Stoltehereinabove set forth.C. Respondent's Contentions and ConcludingFindingsRonk testified that the reason for the dischargeof these four employees was twofold: (1) "wethought they were affiliated with this letter [of May13] in some manner," that "they contributed to itin some manner," and (2) "these people were natu-rally gripers in the Company," and were known tohave done a lot of complaining to employees, to su-pervisors,and to outsiders about Respondent'swages and working conditions. It was because oftheir conduct in the latter respect that they werebelieved to be behind the writing of the letter.1.As to the May 13 letterRespondent thus admits that one reason for thedischarge was a belief or suspicion that these fouremployees had in some way collaborated in draftingand sending the anonymous letter of May 13 to Mr.Ronk, conduct which obviously constitutes con-certed activity. Counsel for Respondent contends inhis brief that this was a form of concerted activitywhich is not protected by Section 7 of the Act. Iagree with the position of the General Counsel thatitwas a protected concerted activity.A reasonable and realistic appraisal of the letterdiscloses that it constitutes no more than an em-ployee protest against Respondent's pay practicesand unfair treatment accorded the employees bysome supervisors and managerial persons and alsothat certain supervisors and managerial personshave been advancing their own image with Mr.Ronk at the expense of the employees. Concertedemployee protests concerning pay practices are ax-iomaticallyprotected activities.And concertedprotests concerning the conduct and activities ofsupervisors which, as here, have a direct bearing onthe employees' own job interests and work per-formances are of legitimate concern to the em-ployees and therefore also protected.' The fact thatmanagement may have regarded the letter as offen-sivedoes not deprive those responsible for itspreparation and delivery of the protection whichthe Act affords to those engaged in concerted ac-tivities.'Nor may they be deprived of the protec-tion of the Act because their protest was not in theform of a specific demand.9 Implicit in the letter' See, e g,DobbsHouses,Inc ,135 NLRB 885, 888, The ColsonCorpora-tion, 148 NLRB 827, 843, NL R B v Phoenix Mutual Life Insurance Com-pany, 167 F 2d 983, 988 (C A 7)" See, e g,Indiana GearWorks, 156 NLRB 3979N L R B v WashingtonAluminum Company, 370 U S 9 50DECISIONSOF NATIONALLABOR RELATIONS BOARDwas an appeal to Mr. Ronk to take steps to correctthe protested practices and conduct. Althoughthere is no evidence that these four employees werein fact in any way associated or connected with thisletter, it is no defense that Respondent may havebeen mistaken in its belief that these were the fouremployees who acted in concert with respect to thisletter. °Respondent's contention that it inferred from theletter that a slowdown was in progress or wasthreatened is not a valid defense under the circum-stances disclosed by this record. The letter does notreasonably lend itself to the interpretation that theemployees behind the letter caused other em-ployees to engage in a slowdown and would counselthe Coffeen employees to engage in a slowdown. Itonly indicates that after a while the Coffeen em-ployeeswouldthemselvesbecome just asdissatisfied with Respondent's pay practices and un-fair treatment as they were and that as a resultwould no longer work in the same manner as previ-ously.Thus, the letter merely prophesizes howRespondent's present wage practices, and treat-ment of its employees will effect the Coffeen em-ployees. That the record discloses no evidence of aslowdown among the total work force of approxi-mately 35 employees is conceded. Respondent's su-pervisors admittedly were aware of no slowdown orattempted slowdown, and even on May 15, whentheywere instructed to watch employees foranythingunusual,neither observed nor reportedany slowdown or attempted slowdown. Under thesecircumstances, Respondent's misinterpretation andmistaken belief about a slowdown being involved incertainemployee conduct for which they aredischarged is not a valid defense for the dischargewhere such conduct constitutes protected con-certed activity."Ifind that if employees Smalley, Stolte, Olt-manns,and Patkus had in fact collaborated in draft-ing and sending this letter to Mr. Ronk, as Ronk ad-mittedly believed or suspected they had, they wouldhave beenengagingin a protected concerted activi-ty,a discharge for which would violate Section8(a)(1) of the Act.12 I therefore find that bydischarging these employees because of a belief orsuspicion, whether mistaken or not, is irrelevant,that they had doneso, isequally violative of Sec-tion 8(a)(1) of the Act.2.As tothe remaining reasonRonk testified that he had concluded that, re-gardless of the letter, it was in any event no mistaketo discharge these four employees because eachone had been a chronic complainer about thewages and working conditions. He admitted that hehad long been aware of their individual complaints10FredericaClausen, dlbla LuzerneHide & Tallox Company,89 NLRB989, 1010-11, San JuanLumber Company,144 NLRB 108, fn I11See, e g,NLRBvBurnup andSims,Inc,379 U S 21, Senecain these respects to other employees, to supervisors,and to outsiders. However, he gave no explanationas to why, if responsibility for the letter were ex-cluded, he deviated from prior practice to selectthis specific time to discharge them for their pastconduct in these respects.As previously found, on Friday, May 12, Smalleyangrily protested to Supervisor Pasdeck, in thepresence of Stolte and another employee, about notgetting the last wage increase. During the course ofher complaint, she stated that if there was a unionin the plant the employees would all get the sameamount of pay. Stolte, who also had not receivedthis lastwage increase and was similarly dis-satisfied,voiced his agreement and stated thateveryone should get the same pay, also as previ-ously found. When Mrs. Ronk instructed Pasdeckon Monday morning, May 15, to observe and re-port back anything the "least bit unusual" on herfloor,Pasdeck admittedly informedMrs.Ronkabout Smalley's complaint and remark about aunion in the plant because Pasdeck regarded this as"important" and that Mrs. Ronk "should knowthat." About noon Pasdeck telephoned Mrs. Ronkand admittedly reported that Smalley and Oltmannshad been whispering during the morning and thatshe regarded it as very "unusual." Mr. Ronktestified that a few minutes before lunchtime, hewas informed by Mrs. Ronk that Pasdeck had re-ported that Stolte, Otlmanns, Smalley, and Patkuswere engaging in a whispering campaign. As previ-ously found, either at that time or earlier thatmorning she also informed Mr. Ronk of Pasdeck'sreport regarding Smalley's Friday complaint aboutnot getting the last wage increase and her remarkthat they would all get the same pay if they had aunion there.It is clear that Ronk was opposed to having aunion in the Nokomis plant. This is readily ap-parent from his statements in the postdischargeconference with Smalley and Stolte later that after-noon, as previously found. At that time he accusedthem, among other things, of making statementsthat the Company was unfair to its employees andthat it would be a better place to work if they had aunion there, that the Company could not afford aunion and that was the reason he was moving theSt.Louis unionized plant to Nokomis, in order toget away from unions, that the Company paid ahigher wage scale than the unionized plant acrossthe tracks, and that Smalley had no right to com-plain about not getting the last wage increase.Aware that the four employees who were re-ported to be engaging in the whispering campaignwere known to be the chronic complainers abouttheirwages and working conditions, Ronk admit-tedlyordered their immediate and summaryPlastics, Incorporated,149 NLRB 320, 33111The cases cited in Respondent's brief are inapposite as they turned ontheir own facts which differed from those in the instant case SYSTEM ANALYZER CORP.discharge for "disloyalty"to the Company. Su-perintendent King immediately carried out these in-structions.Upon consideration of all the foregoing, I amconvinced and find that(1)when Ronk receivedhis wife's report about these four employees engag-ing in a whispering campaign and about Smalley'sFriday complaint and remark about a union in theplant,he believed or suspected that they were con-sulting about starting a union organizing campaign;and (2)in ordering their immediate and summarydischarge for "disloyalty"to the Company, he wastrulymotivatedby a desire to forestall anddiscourage unionization of the plant.A dischargefor this reason is obviously proscribedby the Act.That Ronk may have been mistaken in his belief orsuspicion is of course no valid defense to thedischarge.I therefore find that by discharging thesefour employees because President Ronk believed orsuspected, whether mistakenly or not is irrelevant,that they were acting concertedly for the purposeof trying to get a union in the plant,Respondentdiscriminated with respect to their hire and tenureof employment,thereby discouraging membershipina labor organization in violation of Section8(a)(1) and(3) of the Act.D. Interference,Restraint, and CoercionIfind, in agreement with the General Counsel,that Ronk further violated the Act by the followingstatements in the postdischarge interview withStolte and Smalley, as previously found:1.Ronk's accusation, in response to their queryas to how they had been "disloyal" to the Com-pany, that he heard they had made statements thatthe Company was unfair to its employees and that itwould be a better place to work if they had a unionthere. In its context and coming immediately aftertheir discharge, the statement reasonably tended toequate favoring unionization of the plant with"disloyalty" to the Company and also to convey thebelief that they were discharged for that reason. Soconstrued,thestatementwas coercive andproscribed by Section 8(a)(1) of the Act.2.Ronk's statement that he was moving the St.Louis plant to Nokomis to avoid dealing with aunion constitutes a clear threat or warning that hemight take similar action in the event of a union atthe Nokomis plant and hence was equally coerciveand proscribedby thatsectionof the Act.I find that by the foregoing statements of Pres-identRonk,Respondent interferedwith,re-strained, and coerced its employees in the exer-cise of their rights guaranteedby Section 7 of theAct and thereby violated Section 8(a)(1) of theAct.13III.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCE51The activities of the Respondent set forth in sec-tion II, above, occurring in connection with theRespondent's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.By discharging Betty Smalley, Earl Stolte,John Patkus, and Lester Oltermanns on May 15,1967, because of a belief or suspicion that theywere engaging in protected union and concertedactivities,asdetailed in section II,C, supra,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) ofthe Act.2.By making the statement set forth in sectionII,D, supra,Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.3.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I will recommendthat it cease and desist therefrom and take certainaffirmative action which will effectuate the policiesof the Act.Having found that Respondent discharged theabove-named four employees in violation of Sec-tion 8(a)(1) and (3) of the Act, I will recommendthatRespondent offer them immediate and fullreinstatement to their former or substantiallyequivalent positions,without prejudice to theirseniority or other rights and privileges, and makethem whole for any loss of earnings each may havesuffered as a result thereof, by payment of a sum ofmoney equal to that which each normally wouldhave earned as wages from the date of discharge tothe date of Respondent's offer of reinstatement,less net earnings during such period, with backpayand interest thereon to be computed in the mannerdescribed by the Board in F.W.Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716.Upon the foregoing findings and conclusions andthe entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following:13Contrary to the General Counsel, I do not find that Ronk also made,statementswhich createdthe impressionthat Respondentwas engaging insurveillance of its employees'union andconcerted activities In his state-ment that he had peopleall over town reporting to him what his employeessay againstthe Company,Ronk was usingthe word "had" to describe w.iatpeople did in the past and not,in the sensethat the employees may havemisinterpreted,as affirmatively having stationed people around town forthat purpose363-177 0 - 72 - 6 52DECISIONSOF NATIONALRECOMMENDED ORDERRespondent, System Analyzer Corp., Nokomis,Illinois, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in any labor or-ganization by discharging employees or by dis-criminating in any other manner in regard to theirhire and tenure of employment or any term or con-dition of employment.(b) Indicating to employees that favoring theunionization of the plant is tantamount to disloyaltyto the Company and a cause for discharge.(c)Threatening or warning that the plant maybe moved to avoid dealing with a union.(d) Interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteedin Section 7 of the Act, including the right to en-gage in concerted activities, by discharge or in anyother manner.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Betty Smalley, Earl Stolte, John Pat-kus, and Lester Oltmanns immediate and full rein-statement to their former or substantially equiva-lent positions, without prejudice to the seniorityor other rights and privileges previously enjoyed,and make each whole for any loss of pay sufferedby reason of his discharge, in the manner set forthin the section of this Decision entitled "TheRemedy."(b)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,as well as all other records necessary to analyze andcompute the amount of backpay due under theterms of this Recommended Order.(d) Post at its place of business in Nokomis, Il-linois, copies of the attached notice marked "Ap-pendix."'Copies of said notice, on forms providedby the Regional Director for Region 14, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarily" In the eventthat this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent thatthe Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "LABOR RELATIONS BOARDposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 14,inwriting, within 20 days from the receipt of thisDecision,what steps Respondent has taken tocomply herewith."'S In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 14, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage membership in any ,labor organization by discriminatorily discharg-ing and refusing to reinstate any of our em-ployees or by discriminating in any othermanner in regard to their hire and tenure ofemployment, or any term or condition of em-ployment.WE WILL NOT indicate to employees that ifthey are in favor of the unionization of theplant they are being disloyal to the Companyand may be discharged.WE WILL NOT threaten or warn employeesthat the plant may be moved to avoid dealingwith a union.WE WILL offer Betty Smalley, Earl Stolte,John Patkus, and Lester Oltmanns reinstate-ment to their former or substantially equivalentpositions, without loss of any seniority or anyother rights, and WE WILL make them wholefor any loss they may have suffered as a resultof their discharge.The National Labor Relations Act gives all em-ployees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through arepresentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these thingsWE WILL NOT in any manner interfere withany of these rights.SYSTEM ANALYZER CORP.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named em-ployees ifpresently serving in theArmed Forces of SYSTEM ANALYZER CORP.53the United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or coveredby anyother material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,1040 Boatmen's Bank Building,314 NorthBroadway, St. Louis, Missouri 63102, Telephone622-4154.